USCA4 Appeal: 20-2157      Doc: 7        Filed: 02/25/2021   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 20-2157


        ANDREW E. ZUPKO,

                            Plaintiff - Appellant,

                     v.

        UNITED STATES OF AMERICA; K. CROSSLEY, Official Capacities - Family
        Nurse Practitioner; R. ENGEL, Mr., Individual Capacities/Associate Warden/
        Overseer of Medical; M. DICOCCO, Dr., Individual Capacities/Clinical Director; K.
        LAYBOURN, Medical Administrator; J. POSEY, Individual Capacities/SHU
        Correctional Officer; A. CHATMAN, Individual Capacities/Health Service
        Administrator,

                            Defendants - Appellees,

                     and

        A. ZAYAS, Individual Capacities/Mid Level Practitioner/Now Retired,

                            Defendant.


        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. M. Hannah Lauck, District Judge. (3:18-cv-00493-MHL-RCY)


        Submitted: February 23, 2021                               Decided: February 25, 2021


        Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 20-2157      Doc: 7        Filed: 02/25/2021     Pg: 2 of 3




        Andrew E. Zupko, Appellant Pro Se. Elizabeth Wu, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-2157      Doc: 7         Filed: 02/25/2021    Pg: 3 of 3




        PER CURIAM:

               Andrew E. Zupko appeals the district court’s order denying relief on his complaint

        filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

        U.S. 388 (1971), and the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-2680.

        We have reviewed the record and find no reversible error. Accordingly, we affirm for the

        reasons stated by the district court. Zupko v. United States, No. 3:18-cv-00493-MHL-RCY

        (E.D. Va. Oct. 14, 2020). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    3